Citation Nr: 0121350	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  00-07 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the reduction in rating from 20 percent to 10 
percent for a postoperative left fibula fracture with 
calcaneal spur, effective from March 1, 2000, was proper.

2.  Whether the reduction in rating from 20 percent to 10 
percent for a postoperative right fibula fracture with 
calcaneal spur, effective from March 1, 2000, was proper.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
April 1996.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1999 RO decision which reduced the rating for 
a postoperative left fibula fracture with calcaneal spur from 
20 percent to 10 percent, and reduced the rating for a 
postoperative right fibula fracture with calcaneal spur from 
20 percent to 10 percent.  The veteran was notified of this 
decision in December 1999.  A notice of disagreement was 
received in January 2000.  The statement of the case was 
issued in August 2000, and a substantive appeal addressing 
these issues was received in April 2000.  A personal hearing 
was held before an RO hearing officer in September 2000.  A 
Board hearing was requested and scheduled, but by a statement 
dated in June 2001, the veteran withdrew his hearing request.

During the course of the appeal, in a November 1999 decision, 
the RO reduced the rating for residuals of a low back injury 
with coccydynia from 20 percent to 10 percent, effective 
March 1, 2000.  The veteran appealed this reduction.  In an 
October 2000 rating decision, the RO restored the original 20 
percent rating for the low back disability, effective May 1, 
1996 (the original date of service connection).  By a letter 
to the veteran dated in November 2000, the RO notified him 
that this action constituted a full grant of benefits with 
respect to this issue, and that his appeal on this issue was 
therefore closed.  This issue was not included in the RO's 
January 2001 certification of appeal.  As this issue is not 
in appellate status, it will not be addressed by the Board.  
38 U.S.C.A. § 7108 (West 1991).



FINDINGS OF FACT

1.  The veteran's service-connected postoperative left fibula 
fracture with calcaneal spur and postoperative right fibula 
fracture with calcaneal spur were each rated 20 percent from 
May 1, 1996 to March 1, 2000, when the ratings were each 
reduced to 10 percent. 

2.  In reducing the disability rating for a postoperative 
left fibula fracture with calcaneal spur, the RO did not 
consider all applicable rating criteria.

3.  In reducing the disability rating for a postoperative 
right fibula fracture with calcaneal spur, the RO did not 
consider all applicable rating criteria.


CONCLUSIONS OF LAW

1.  The preponderance of the evidence does not establish that 
the reduction in rating from 20 percent to 10 percent for a 
postoperative left fibula fracture with calcaneal spur was 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.105, 3.344, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5262 (2000).

2.  The preponderance of the evidence does not establish that 
the reduction in rating from 20 percent to 10 percent for a 
postoperative right fibula fracture with calcaneal spur was 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.105, 3.344, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5262 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from September 1974 to 
April 1996.  A review of his service medical records shows 
that he was treated for fractures of both ankles.  A report 
of an August 1995 medical board examination reflects that the 
veteran was diagnosed with bilateral chronic ankle 
instability, and degenerative joint changes at and above the 
medial and lateral malleoli bilaterally.  Other foot 
disabilities were also diagnosed.  It was determined that the 
veteran was unable to perform his duties as a result of his 
disabilities, and he was referred for a physical evaluation 
board.  On medical examination performed for retirement 
purposes in March 1996, the examiner diagnosed bilateral 
degenerative joint disease of the ankles, with recurrent 
discomfort.

At a July 1996 VA general medical examination, the veteran 
reported a history of multiple ankle injuries including 
fractures of the tips of the fibulas, and a history of 
operations on both ankles.  The examiner noted that the 
veteran's fibula fracture was at the distal end of the ankle 
region.  The veteran said he had pain in his ankles most of 
the time, and that he also had occasional swelling.  He 
complained of difficulty walking, and said he hobbled when he 
walked.  On examination, there were healed incisions over 
both malleoli of both ankles.  Dorsiflexion was approximately 
equal bilaterally at about 5 degrees.  Plantar flexion was 
about equal bilaterally at about 25 degrees.  The veteran was 
unable to walk on his toes, and could walk moderately well on 
his heels.  The pertinent diagnoses were history of bilateral 
ankle injuries with surgery on both ankles, residual 
degenerative joint disease, and fracture of the distal 
fibulae.  An X-ray study of both ankles showed mild 
degenerative changes in the ankle mortise joints bilaterally, 
with no acute abnormalities.  There were small posterior 
calcaneal spurs bilaterally.

In an August 1996 rating decision, the RO established service 
connection for a postoperative left fibula fracture with 
calcaneal spur (rated 20 percent disabling), and for a 
postoperative right fibula fracture with calcaneal spur 
(rated 20 percent disabling).  Both ratings were effective 
May 1, 1996, and classified under Diagnostic Codes 5010-5262.

At a July 1999 VA examination, the veteran complained of 
diffuse arthralgias in several joints, including his ankles, 
with morning stiffness and no swelling.  He reported a 
history of bilateral ankle arthroscopy in 1994.  On 
neurological evaluation, toe and heel walk were normal, and 
his gait was antalgic.  On examination of the ankles, range 
of motion was as follows:  dorsiflexion to 20 degrees with 
tenderness at 20 degrees, volar flexion to 45 degrees, 
inversion to 30 degrees with tenderness at 30 degrees, and 
eversion to 20 degrees with tenderness at 20 degrees.

In a September 1999 decision, the RO proposed a reduction of 
the rating for a postoperative left fibula fracture with 
calcaneal spur from 20 to 10 percent, and proposed a 
reduction of the rating for a postoperative right fibula 
fracture with calcaneal spur from 20 to 10 percent.  The 
veteran was notified of the proposed rating reduction by a 
letter dated in September 1999.  In this letter, he was 
advised that he could submit medical or other evidence to 
show that his ratings should not be reduced.

By a statement dated in November 1999, the veteran disagreed 
with the proposed reduction, and stated that his ankle 
conditions included arthritis, which did not improve with 
time.  He asserted that his July 1999 VA examination was 
inadequate as it was performed by a general practitioner, not 
an orthopedic specialist, and as it was not thorough.  He 
said that a VA doctor told him he would need to undergo 
periodic surgery on his ankles.

In a November 1999 decision the RO reduced the rating for a 
service-connected postoperative left fibula fracture with 
calcaneal spur from 20 percent to 10 percent, apparently 
under Diagnostic Code 5262, and reduced the rating for a 
service-connected postoperative right fibula fracture with 
calcaneal spur from 20 percent to 10 percent; such reductions 
were effective on March 1, 2000.  This reduction was made 
without review of outpatient treatment records.  The veteran 
was notified of this decision by a letter dated in December 
1999, and the instant appeal then ensued.

By a statement dated in January 2000, the veteran again 
disagreed with the proposed rating reductions, and submitted 
VA medical records.  Such records are dated from 1996 to 
1999, and reflect treatment for complaints of pain in 
multiple joints.  A March 1997 orthopedic consultation shows 
that the veteran complained of bilateral ankle pain.  On 
examination, there was no gross laxity, and no drawer sign.  
The veteran complained of pain with forced eversion or 
inversion.  There was some tenderness in the region of the 
anterior talofibular ligament.  The examiner noted that an X-
ray study of the ankles was grossly within normal limits 
except for mild/moderate osteophytes at the distal tibia on 
lateral views.  The diagnostic impression was history of 
recurrent sprains of both ankles, with symptoms currently in 
remission.  The veteran was discharged from the orthopedic 
clinic.  A report of a Persian Gulf registry examination 
performed in April 1997 shows that the veteran complained of 
pain in multiple joints, including the ankles.  He reported a 
history of fractures of both ankles, multiple sprains, and 
surgery on both joints.  On examination of the ankles, they 
were slightly deformed and there were scars over both ankle 
joints from previous surgery.  The pertinent diagnoses were 
musculoskeletal pain involving the hands, shoulders, ankles, 
and elbows, and degenerative joint disease of both ankles.  A 
June 1997 consultation note shows that the veteran complained 
of pain and stiffness in multiple joints.  On examination, 
there was no significant discomfort in the ankles or feet.  

An October 1997 VA orthopedic consultation shows that the 
veteran complained of bilateral ankle pain.  He reported that 
he was able to perform his daily activities and said the pain 
occurred mostly at night.  On examination, range of motion of 
the right ankle was as follows:  dorsiflexion to 20 degrees 
with pain at the maximum, and plantar flexion to 35 degrees.  
The ankle was stable to stress.  On examination of the left 
ankle, range of motion was as follows:  dorsiflexion to 25 
degrees, and plantar flexion to 35 degrees.  The ankle was 
stable, and was tender over the anterior joint line.  An X-
ray study showed mild osteoarthritis of the right anterior 
tibiotalar joint, with minimal change on the left.  The 
diagnostic impression was mild osteoarthritis in both ankles, 
right greater than left.  It was noted that the condition did 
not limit the veteran's activity too much.

By a statement dated in April 2000, the veteran asserted that 
he had degenerative joint disease in his ankles, and that the 
condition was permanent.  He said his ankle disabilities 
limited his ability to climb ladders, kneel, and squat.  He 
said he took 800 milligrams of Motrin daily in order to be 
able to work as a carpenter.

At a September 2000 RO hearing, the veteran asserted that the 
prior disability ratings for his service-connected ankle 
disabilities should be restored.  He said that his recent VA 
examination was inadequate as it was not performed by an 
orthopedic specialist, and as it was not very thorough.  He 
said that he was unable to squat due to his ankle 
disabilities, and sometimes had to kneel on the floor to 
perform tasks.  He reported swelling in his ankles, and said 
he only wore high-top shoes or workboots due to his ankle 
instability.  He stated that his primary ankle symptoms were 
pain on prolonged usage and stiffness.  He said he was unable 
to play soccer due to his ankle and back disabilities.

At the RO hearing, the veteran submitted medical records 
dated in 1999 from a private physician.  Such records 
primarily relate to treatment for a back disability.

II.  Analysis

The veteran contends that the disability ratings for service-
connected postoperative left fibula fracture with calcaneal 
spur and postoperative right fibula fracture with calcaneal 
spur should not have been reduced from 20 to 10 percent, 
respectively.

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

The veteran was notified by means of a letter dated in 
September 1999 and by the statement of the case that he 
needed to submit medical evidence showing that his service-
connected postoperative left fibula fracture with calcaneal 
spur and postoperative right fibula fracture with calcaneal 
spur had not improved.  He has submitted medical evidence and 
provided written statements and testimony.  His service-
connected ankle disabilities have been evaluated in a recent 
VA examination.  In regard to VA's duty to assist the veteran 
in substantiating his claim, the Board finds that there is 
ample medical and other evidence of record on which to decide 
the claim, and that neither the veteran nor his 
representative have pointed to any additional records that 
have not been obtained and which would be pertinent to the 
present claim.  Therefore, the Board finds that all facts 
that are relevant to these issues have been properly 
developed and that no further action is required in order to 
comply with VA's duty to assist.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 requires that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be applied.

The requirements for evaluation of the complete medical 
history of the claimant's conditions operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

Federal regulations further provide:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

38 C.F.R. § 4.40 (2000).

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations:

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.).

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).

(d)	Excess fatigability.

(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.

(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to be a 
group of minor joints, ratable on 
disturbance of lumbar spine functions.

38 C.F.R. § 4.45 (2000).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
evaluating a service-connected disability involving a joint, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.

The RO has rated the veteran's right ankle disability under 
Diagnostic Codes 5010 and 5262, and has rated his left ankle 
disability under Diagnostic Code 5262.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
Further, limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Under the criteria pertaining to 
degenerative arthritis, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of joints 
affected by limitation of motion.  38 C.F.R. § 4.71a, Code 
5003.

Impairment of the tibia or fibula warrants a 10 percent 
rating when there is malunion with slight knee or ankle 
disability, a 20 percent rating when there is malunion with 
moderate knee or ankle disability, and a 30 percent rating 
when there is marked knee or ankle disability.  38 C.F.R. § 
4.71a, Diagnostic Code 5262.

Limited motion of the ankle is rated 10 percent when 
moderate, and 20 percent when marked.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2000).  The normal range of motion for 
an ankle joint on dorsiflexion is from 0 to 20 degrees with 
plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, 
Plate II (2000).  The medical evidence does not demonstrate 
ankylosis of either ankle, and thus the rating criteria 
pertaining to ankylosis are inapplicable.

In reducing the disability ratings for service-connected 
postoperative left fibula fracture with calcaneal spur and 
postoperative right fibula fracture with calcaneal spur, the 
RO complied with the procedures of 38 C.F.R. § 3.105, as to 
providing the veteran with appropriate notice, giving him an 
opportunity to submit additional evidence and to submit 
testimony at a predetermination hearing, and as to the 
effective date for the reductions.  38 C.F.R. §§ 3.105(e), 
(i); 3.500(r) (2000).

The 20 percent ratings were in effect from May 1996 to March 
2000, less than 5 years, and thus various provisions of 38 
C.F.R. § 3.344, pertaining to stabilization of disability 
ratings, do not apply; reexamination disclosing improvement 
will warrant a rating reduction.  38 C.F.R. § 3.344(c) 
(2000).  Having decided that the process required to reduce 
the veteran's disability rating for postoperative left fibula 
fracture with calcaneal spur and postoperative right fibula 
fracture with calcaneal spur was correctly followed by the 
RO, the next question to be addressed is whether the evidence 
and other legal authority supported the reduction.  In order 
for the reduction in rating to be sustained, it must appear 
by a preponderance of the evidence that the rating reduction 
was warranted.  Brown v. Brown, 5 Vet. App. 413 (1993).  In 
so deciding, consideration must be given to Hayes v. Brown, 9 
Vet. App. 67 (1996), wherein the court held that when the VA 
reduces the appellant's rating without observing applicable 
laws and regulations, the rating is void ab initio, and the 
Court will set aside the decision as not in accordance with 
the law.

The Board finds that the preponderance of the evidence does 
not support the reduction in rating for the service-connected 
postoperative left fibula fracture with calcaneal spur and 
postoperative right fibula fracture with calcaneal spur.  As 
noted above, if the VA reduces a rating, it must observe 
applicable laws and regulations. In this case, it does not 
appear that the RO considered functional loss under 38 C.F.R. 
§§ 4.40 and 4.45.  Prior to the rating reduction, the VA 
examiners did not translate any functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint into objective findings such that consideration could 
be given to the veteran's functional loss under 38 C.F.R. §§ 
4.40 and 4.45.  The veteran has given credible testimony that 
he does, in fact, experience functional impairment from his 
ankle disabilities due to pain, which interferes with his 
ability to climb ladders, kneel, squat, and perform other 
necessary motions with his legs while working in his 
occupation as a carpenter.  

Moreover, as the RO did not consider relevant outpatient 
treatment records prior to the rating reductions, the Board 
finds that the RO did not interpret all the medical reports 
in light of the whole recorded history, and did not consider 
each ankle disability from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2 (2000).  As the RO 
did not consider all applicable rating criteria, the Board 
finds that the preponderance of the evidence did not support 
the reduction in rating, and a 20 percent rating is restored 
for a postoperative left fibula fracture with calcaneal spur, 
and a 20 percent rating is restored for a postoperative right 
fibula fracture with calcaneal spur.



ORDER

Restoration of the 20 percent service connected disability 
rating previously assigned under Diagnostic Code 5262 for a 
postoperative left fibula fracture with calcaneal spur is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits.

Restoration of the 20 percent service connected disability 
rating previously assigned under Diagnostic Codes 5010 and 
5262 for a postoperative right fibula fracture with calcaneal 
spur is granted, subject to the applicable criteria governing 
the payment of monetary benefits.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

